Citation Nr: 1733821	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-18 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for degenerative disc disease (DDD) of the cervical spine.

2.  Whether new and material evidence has been received to reopen a claim of service connection for headaches, to include as secondary to cervical spine DDD.

3.  Entitlement to service connection for degenerative disc disease (DDD) of the cervical spine.

4.  Entitlement to service connection for headaches, to include as secondary to cervical spine DDD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1964 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and October 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDINGS OF FACT

1.  In unappealed decision, dated in March 2009, the RO denied the Veteran's claim for service connection for DDD of the cervical spine.

2.  Assuming its credibility for the purposes of reopening, the evidence associated with the claims file subsequent to the March 2009 decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for DDD of the cervical spine and raises a reasonable possibility of substantiating it.

3.  In unappealed decision, dated in March 2009, the RO denied the Veteran's claim for service connection for headaches, to include as secondary to cervical spine DDD.
4.  Assuming its credibility for the purposes of reopening, the evidence associated with the claims file subsequent to the March 2009 decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for headaches, to include as secondary to cervical spine DDD and raises a reasonable possibility of substantiating it.

5.  Cervical spine DDD is etiologically related to the Veteran's active duty service.

6.  The Veteran's migraines are etiologically related to his cervical spine DDD.


CONCLUSIONS OF LAW

1.  The March 2009 rating decision that denied the Veteran's claim for service connection for DDD of the cervical spine is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

2.  New and material evidence having been received, the claim for service connection for DDD of the cervical spine is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

3.  The March 2009 rating decision that denied the Veteran's claim for service connection for headaches is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

4.  New and material evidence having been received, the claim for service connection for headaches, to include as secondary to cervical spine DDD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

5.  Resolving all doubt in the Veteran's favor, the criteria for service connection for DDD of the cervical spine, have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

6.  Resolving all doubt in the Veteran's favor, the criteria for service connection for headaches, to include as secondary to cervical spine DDD, have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In light of the full grant of the benefit sought on appeal, any error in providing appropriate notice or assistance would be harmless error.

New and Material Evidence 

The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Thus, the Board must determine whether new and material evidence was presented to reopen the claim in the first instance.

Once a decision becomes final, new and material evidence is required to reopen the claim which was denied.  38 U.S.C.A. § 5108 provides that "if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

In a March 2009 RO decision, the Veteran's claims for service connection for DDD of the cervical spine and headaches were denied because there was no evidence that the conditions occurred in or were caused by an event in service.  Evidence of record at the time of that decision included some personnel records and statements from the Veteran that he had hit his head on the underside of a plane.  The Veteran did not appeal the denial of cervical spine DDD, nor did he submit new and material evidence within one year of the decision.  Regarding the headache claim, the Veteran completed a Notice of Disagreement, however he subsequently withdrew his claim for headaches in February 2010.  Applicable law provides that an RO decision which is unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As such, the March 2009 decision became final.

In September 2010, the Veteran contacted VA and indicated his intent to reopen his previously denied claims.  In March 2011, the RO denied the claims, finding that no new and material evidence had been submitted for the cervical spine claim, and while the headache claim was reopened, service connection was denied.  The Veteran requested reconsideration of the claims and the RO again denied entitlement in the October 2011 rating decision.  The Veteran filed a timely appeal.  

Since the March 2009 Rating Decision, evidence submitted includes a November 2010 private opinion relating the Veteran's cervical spine DDD to service, and his headaches to the DDD; updated VA medical center records; a July 2010 buddy statement from a service member noting that the Veteran complained to him while they were serving together of headaches he was having due to hitting his head while climbing into the aft of the P-2; and May 2017 testimony during which the Veteran reiterated his claims that he was trying to get into the airplane from below and hit his head when the pilot moved the plane to do a break check.  

Assuming the credibility of the evidence above for the sole purpose of determining whether new and material evidence has been received, the above evidence is new, as it came into existence after the issuance of the March 2009 decision and could not have been considered by prior decision makers.  Moreover, it is material as it addresses the possibility of substantiating an in service injury or event, due to providing competent evidence of his claimed in-service event, as well as a medical nexus between the event and his current disabilities, elements of service connection that were previously unsubstantiated.  

New and material evidence having been received, reopening of the previously denied claims of service connection for a DDD of the cervical spine and headaches is warranted. 


Service connection

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2016).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(b) (2016); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102 (2016).

In the instant case, in January 2008, the Veteran submitted a statement that his head and neck problems started after he hit his head on the bottom of the aircraft in service while trying to enter it.
In January 2009, a Formal Finding on the Unavailability of Service Records was issued for the Veteran's service records. 

In a January 2009 statement, the Veteran reported that a physical examination at a civilian clinic revealed a loss of the cervical curvature and degeneration of several cervical discs but that those records had been destroyed as they were over 35 years old.

A July 2010 buddy statement from a service member noting that the Veteran complained to him while they were serving together of headaches he was having due to hitting his head while climbing into the aft of the P-2.

In November 2010, Dr. K.G. of Clarksville Chiropractic Center reported that the Veteran was flying out of Tan Son Nut Airforce base in Vietnam and he was about to enter the aircraft through the aft hatch approximately 3 feet from the ground.  The Veteran said as he was about to enter, the plane rolled forward suddenly and he hit his head violently on the bottom of the airplane.  He said he guessed the pilot was checking the brakes.  The Veteran noted that he "saw stars" but as the plane was about to depart on a mission he did not report the incident at the time but did go to the clinic after returning, where they told him to use over the counter medication.  He stated that he has suffered with neck pain and stiffness and headaches of varying intensity ever since.

The examiner opined that the degeneration and ankylosis seen in the Veteran's cervical spine was due to the trauma incurred in 1965.  He stated that mechanism of the injury as well as the lapsed time since the original trauma matched the current physical presentation clearly enough to show causation.  The examiner also stated that the injury in service has also resulted in a hypertonicity of the cervical musculature which results in tension headaches.

A May 2013 VA opinion noted that the Veteran's injury in 1965 was described as hitting his head while entering an aircraft.  He noted that there were no service records to support this injury this type of injury, which would most likely be self-limited and would not be expected to cause DDD and headaches over 40 years later as DDD is a very common condition associated with aging and headaches are very common as well.  The examiner opined it is less likely than not that current cervical spine DDD and headaches are related to the in service injury.

In May 2017, the Veteran testified that he had to stoop underneath a plane in service to get in a hatch that was in the back of plane.  After the engine had started the pilot eased off the break and the plane moved forward while the Veteran was trying to go up into it and he hit the deck and "saw a lot of stars" but then got back in the plane.  He stated they were about to start a 12-hour flight and there was no way that they were going to stop the flight just because he hit his head.  He eventually saw an Army medic who told him to take aspirin. 

The first element of service connection is medical evidence of a current disability. The evidence of record includes diagnoses of DDD of the cervical spine, and headaches.  See, e.g., the November 2010 private opinion.  As such, this element is satisfied.

The second criterion for service connection is medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran has consistently reported that he hit his head under an airplane while the pilot was conducting a brake check.  The Veteran is competent to give evidence about what he experienced, including hitting his head on the airplane, as this experience is subject to lay observation.  The Veteran has been consistent in his statements that this is the trauma that he sustained.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Furthermore, the Veteran's descriptions are considered credible in light of the heightened duty to the Veteran given that his service treatment records are not available.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Thus the second element is satisfied. 

The third criterion for service connection is medical evidence, or in certain circumstances, lay evidence, of a nexus between the current disability and the in-service disease or injury.

When presented with conflicting evidence, it is the Board's responsibility to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See Colvin v. Derwinski, 1 Vet. App 171 (1991).

In comparing the probative value of the November 2010 private opinion against the opinion provided by the VA examiner, the Board finds that the evidence is largely in equipoise as to whether the Veteran's DDD of the cervical spine was caused by service.  While the negative opinion noted no service treatment records confirming the event and that the DDD is generally a common condition of aging, the Board finds that the private opinion takes into account the Veteran's credible reporting of his injury despite the lack of available service treatment records, and relates the Veteran's current condition specifically to service.

As a result, the Board finds that the evidence from the opinions by VA examiner and the private clinician are substantially in equipoise.  They are well reasoned, yet reach conflicting conclusions.  In such situations, VA regulations state that the benefit of the doubt will be afforded to the Veteran.  38 C.F.R. § 3.102 (2016). Accordingly, service connection for cervical spine DDD is warranted, and the appeal is granted.

Given that the Board is granting service connection for cervical spine DDD, and the November 2010 private examiner also opined that the injury in service has also resulted in a hypertonicity of the cervical musculature which results in tension headaches, accordingly, service connection for headaches secondary to cervical spine DDD is also warranted, and the appeal is granted.  38 C.F.R. § 3.102 (2016).



ORDER

New and material evidence having been received, the claim of entitlement to service connection for DDD of the cervical spine is reopened.

New and material evidence having been received, the claim of entitlement to service connection for headaches, to include as secondary to cervical spine DDD is reopened.

Entitlement to service connection for DDD of the cervical spine is granted. 

Entitlement to service connection for headaches, to include as secondary to cervical spine DDD is granted. 




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


